344 S.W.3d 300 (2011)
Kenneth BRADFORD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72270.
Missouri Court of Appeals, Western District.
August 9, 2011.
Susan E. Summers, Kansas City, MO, for Appellant.
John W. Grantham, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J.; JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Kenneth Bradford appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We affirm. Rule 84.16(b).